Citation Nr: 1811879	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to January 1969. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Travel Board hearing before the undersigned in February 2017. A transcript of the proceeding is of record. 


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, rated at 50 percent disabling; ischemic heart disease, rated at 30 percent disabling; and tinnitus, rated at 10 percent disabling. The Veteran is also service-connected for scars, bilateral hearing loss and urticaria, each non-compensable. His combined rating is 70 percent from August 31, 2010. 

2. The combined effects of the Veteran's service-connected disabilities preclude substantially gainful employment. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU are met. 38 U.S.C. §1155 (2012); 38 C.F.R. §§3.340, 3.341, 4.16, 4.18 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Criteria for TDIU

For VA purposes, total disability exists when there is any impairment of the mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §3.340. A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 4.16(a) provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with all disabilities combining to 70 percent or more. 38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

II. Analysis

In the case at hand, the Veteran is presently service-connected for PTSD with major depressive disorder, rated at 50 percent disabling; ischemic heart disease, rated at 30 percent disabling; tinnitus, rated at 10 percent disabling, and scars, bilateral hearing loss, and urticaria, each rated as non-compensable. As each of the Veteran's disabilities combines to a 70 percent disability rating (and has since August 2010), the Veteran meets the schedular requirement for eligibility for a TDIU rating. 

The record reflects the Veteran's highest level of education is four years of high school with five years of apprenticeship school. He indicated he last worked full time in August 2007. See February 2017 Hearing Transcript; see also November 2014 VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability. He worked for the same company for twenty years, first as a plumber and then as a plumbing supervisor, making approximately $37/hour when he stopped working in 2007. See February 2017 Hearing Transcript. 

In August 2007, the Veteran was seen by Dr. D.G.K, who opined that the Veteran is disabled "as a result of his history and the problems he now faces," and explained that "[i]t will be most difficult for [the Veteran] to continue working due to the conditions from which he suffers which are permanent and continuing in nature." See February 2007 Medical Treatment Record - Furnished by SSA. The doctor enumerated the Veteran's conditions, though some of which are not service-connected; the list included lower back pain, bulging discs in the lumbar spine, depression, nightmares, insomnia, knee pain, and "post-traumatic stress syndrome." Id. 

PTSD

The Veteran has been afforded a number of VA examinations over the years for his PTSD. In a January 2008 examination, the examiner noted that the Veteran's PTSD signs and symptoms did not result in any deficiencies or reduced reliability and productivity with family relations or work, but noted that there is "occasional decrease in work efficiency" with "intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning." See January 2008 VA Examination. A subsequent examination was conducted in June 2009, and while this examiner came to the conclusion that the Veteran's PTSD signs and symptoms did not result in any deficiencies in family relations or work, the examiner did indicate there is reduced reliability and productivity due to his symptoms. See June 2009 VA Examination. She noted that the Veteran reported depressed mood all day, six days per week; suicidal ideation every day, persistently elevated anxiety and arousal, persistent hypervigilance and irritability, and difficulty concentrating with moderate impairment of memory, among other complications. Id. Despite his symptoms, the examiner did not find evidence of total occupational impairment and did not believe that the Veteran was unemployable at that time due solely to the symptoms of PTSD. Id.

In February 2015, another examination was conducted, and Dr. P.B.H. opined that the Veteran likely has "a mild and episodic impairment to maintaining a routine work schedule and regular attendance without assistance due to sleep disturbance and decreased energy and motivation [symptoms]." See February 2015 C&P Examination. He further opined that the Veteran "is likely to have a mild to episodically moderately impaired ability to respond appropriately to changes in [a] work setting." Id. The Veteran reported that while he can use technology such as cellular phones, he does not know how to use a computer to do things like access the internet or perform basic word processing. Id.  

The Veteran's most recent VA examination for PTSD was conducted in March 2016. The examiner classified the Veteran's level of occupational and social impairment regarding his PTSD as follows: "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation." See March 2016 C&P Examination. The Veteran recounted that he retired in 2007, and stated that he "got to where he couldn't handle the people anymore, and... [he] would just get so aggravated." Id. The examiner further noted that the Veteran has difficulty in establishing and maintaining effective work and social relationships. Id.

Ischemic Heart Disease

In July 2012, a VA examination of the Veteran was conducted for his ischemic heart disease. The examiner noted that he did, in fact, have ischemic heart disease with myocardial infarction. See July 2012 VA Examination. He reported fatigue at >5-7 METs, consistent with activities like golfing, mowing the lawn with a push mower, or heavy yard work. Id. The examiner noted that his ischemic heart disease impacted his ability to work, and such work would have to be modified and guided by the constraints of his METs level. Id. Similarly, in December 2012, an examiner also opined that the Veteran's heart condition impacted his ability to work, stating that the Veteran claims "he gets short of breath with exertion... [but] his heart condition would allow light physical or sedentary work." See December 2012 VA Examination. 

An examination conducted in February 2015 seemingly showed a worsening of the Veteran's condition. The Veteran indicated he experienced dyspnea and angina at >1-3 METs, consistent with activities like eating, dressing, taking a shower, and slow walking. See February 2015 C&P Examination. The examiner noted, however, that the METs limitation is only 50 percent due to his heart condition, with the remaining 50 percent being due to the Veteran's non-service-connected chronic obstructive pulmonary disease. Id. The examiner reported that the Veteran's heart condition impacted his ability to work, as he had developed an angina pattern in the months leading up to the examination. 

The most recent examination was conducted in March 2016. An interview-based METs test reflected that the Veteran experienced dyspnea at >3-5 METs, consistent with activities like light yard work and brisk walking. See March 2016 C&P Examination. While the examiner did not attribute the Veteran's METs level solely to his heart condition, he could not estimate the percent of METs limitation attributable to each of the Veteran's other conditions. Id. Additionally, this examiner indicated the Veteran's heart condition did not impact his ability to work because he felt the Veteran did not even have ischemic heart disease. Id. The Veteran disagreed with the doctor's findings, however, and indicated he was merely asked two questions about his condition prior to the examination's conclusion. 

Tinnitus

An April 2016 VA examination was conducted for the Veteran's hearing loss and tinnitus. See April 2016 C&P Examination. The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work; the Veteran stated that his hearing has progressively gotten worse and he frequently has to ask people to repeat themselves. Id. During the same examination, he also claimed his tinnitus caused sleeping problems, and he had difficulty concentrating during the day. Id. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment." In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Here, the Veteran has a combined 70 percent rating for service-connected disability which reflects little residual occupational capacity. The Veteran's service-connected ischemic heart disease limits him to a sedentary occupation. The Veteran, however, only possesses a high school education and credibly reports no current skills using a computer or word processing program. The record does not reflect any type of occupation for which the Veteran can earn substantially gainful employment given his mental and physical limitations due to service-connected disability and his limited educational and vocational background. Considering the entire record in light of the above, and in light of the combined effects of service-connected disabilities involving his cardiovascular system and hearing, as well as the social and occupational impairment due to his psychiatric disability, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities. Therefore, the Veteran's claim is granted. 


ORDER

Entitlement to TDIU is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


